DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Claim Status
3.	Claims 1-3, 6-7, 9-11, 13-17, 20, 21, 23-25, 27, and 28 are pending
	Claims 4-5, 8, 12, 18-19, 22, 26, and 29 stand canceled
	The prosecution is reopened based on Applicants filing of an IDS 
	The earliest priority date of the Application is established to be 03/12/2019

Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 05/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

IDS art analysis:
(i)	The NPL art Cite No.[001] to BROSS B., et al., "Versatile Video Coding (Draft 8)," 17. JVET Meeting, 20200107 - 20200117, Brussels, BE, (The Joint Video Experts Team of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16 WP 3), No. JVET-Q2001-vD, 27 February 2020 (2020-02-27), XP030285389, 514 Pages, Retrieved from the Internet: URL: http://phenix.int- evry.fr/jvet/docenduser/documents/1 7_Brussels/wg 11 /JVET-Q2001 -v1 4.zip JVET-Q2001- vD.docx [retrieved on2020-02-27], Cited in the application page 95, Section ols_mode_idc, Pages 108 (definition of spsaffineenabled_flag andfive_minus_maxnum_subblock mergecand) and page 124 (equation (87)-with the lines immediately before and after it). 
This IDS listed NPL is not considered relevant as referenced, over the prior art to Bross cited by Office in the 892 form. 
(ii)	The non-patent literature [003] to SHRESTHA S., et al., "Block Size Restriction in MTS Kernel for ISP and LFNST", JVET- Q0381-v3, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 17th Meeting, Brussels, BE, 7-17 January 2020, JVET- Q0381, pp. 1-4. Though at Fig.1 the MTS kernels for ISP being applied, e.g. ISP=1, the MTS- multiple transform selection performs DST-7 when the size condition is True and DCT-2 when the size condition is False, while considering block size 4=<W,H=<16, as claimed, but in fact being determined that SHRESTHA is not valid prior art by the publication date listed.
(iii)	The NPL, IDS Cite No.[002] Korean Certified Copy of KR1020190025958, filed with the IDS on March 06, 2019, is associated with the WO2020180162A1 -English - which is herein used for reference. However, the Office performed and relies on the machine translation of the Korean document KR20190027838A, in the herein issued Office Action. This document is considered most relevant.
Foreign Patent Documents:
(i)	Count [001] CN-I 11669582-A. This referenced foreign art applies multiple transforms e.g., DCT-2 and DST-7 for ISP partitions according to the block size range selection disclosed by the instant invention.
(ii)	The EP3937500A1 document is part of the same family with WO202018162A1, (iii)	The documents WO-2019154936-A1 or EP3923575A1, are not considered relevant to this claim analysis where the DST-7 type transform selection is applied to specific intra-prediction modes and is not applied disregarding the applied intra-prediction mode of the current block.
Reply to Arguments
5.	Any of the previous Applicant’s arguments with respect to claims 1-3, 6-7, 9-11, 13-17, 20, 21, 23-25, 27, and 28 have been considered but are moot in view of the new grounds of rejection. 
A new search and consideration has been performed.
	Applicant’s representative is encouraged to contact the Office with matter deemed to advance the prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3, 6-7, 9-11, 13-17, 20, 21, 23-25, 27, and 28 are rejected under 35 U.S.C. 103 as being obvious over BROSS B ET AL: (hereinafter Bross) “Versatile Video Coding (Draft 4)” JVET MEETING; 28190109 - 20198118; MARRAKECH, 9 March 2019 (2019-83-09; THE JOINT VIDEO EXPLORATION TEAM OF ISO/I EC JTC1/SC29/WG11 AND ITU-T SG.16 WP 3 Document: JVET-M1001-v6, and LIM Sung Chiang et al., (hereinafter Lim) WO 2020180162A1 in lieu of IDS KR1020190025958A Priority Date Mar. 06, 2019 in view of Kim Hui Yong et al., (hereinafter Kim) (AU2018202742A1).
Re Claim 1. (Currently Amended) Bross discloses, a method of decoding video data (a method for Versatile Video Coding decoding, Sec.8), the method comprising: 
inferring, for a current transform block of a current video block, a transform type from a plurality of transform types (see code lines in Table 7.3.6.9 “Transform Tree syntax” Sec.7, inferring the transform block at line-1 assigning true value (-1) to, InferTuCbtLuma=1 and selecting the ISP split at line-2, and following code lines-3 to 12) that includes one or more discrete cosine transforms (DCTs) and one or more discrete sine transforms (DSTs), wherein inferring the transform type comprises (inferring for a current video block prediction the transform types including DCT and DST is taught at Sec.8.7.4.1 to Transform matrix derivation at Sec.8.7.4.2-8.7.4.3): 
determining whether a size of the current transform block (determining the height and the width of the current transform block, Sec.8.7.4.1) satisfies a size threshold, wherein the size of the current transform block satisfies the size threshold where the size of the current transform block is greater than or equal to 4 and less than or equal to 16 specifies the type trTypeHor, trTypeVer of the transform applied to the intra-mode prediction predModeIntra at Table 8-15 by selecting a transform block range equal or greater than 4 and less or equal to 16, defined by the syntax, (nTbW >=4 && nTbW <=16) and (nTbH >=4 && nTbH <=16), thus satisfying the constraint of a threshold when the MTS is implicitly determined and enabled e.g., implicitMtsEnabled ==1, Pg.226/bottom herein reproduced for brevity

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, at Pg.227-top and where the IntraSubPartitionSplitType of the IntraPredMode is defined for size of the partitioned blocks to be larger or equal than 4 and smaller or equal to 16 per Table 8-15 at Pg.228); 
determining whether the current video block is partitioned using intra-subblock partitioning (ISP) (determining whether the current partition is in intra-subblock at the program code lines determining the split type e.g., IntraSubPartitionSplitType not being equal to the original not split block e.g., == ISP_NO_SLIT or “IF NOT”,   !== ISP_NO_SLIT, checking the horizontal and vertical transform type e.g., trTypeHor and trTypeVer at Sec.8.7.4.1 and the renumbered code lines in Table 7.3.6.9 Sec.7, executing the Transform tree according to the ISP split process Lines-1 to 13 with highlights, below

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 

or, Sec.7, Lines 1-5 in Table 7.3.6.10 herein reproduced for brevity

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
); and 
responsive to determining that the size of the current transform block satisfies [[a]] the size threshold and that the current video block is partitioned using ISP (see the partition size conditions of the sub-partitions, ISP for width and height, at Lines-2 to 12 in Sec.7, Table 7.3.6.9 and the size thresholds at

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
at Pg.227-top and where the IntraSubPartitionSplitType of the IntraPredMode is defined for size of the partitioned blocks to be larger or equal than 4 and smaller or equal to 16), 
However, Bross while specifying the block being intra sub-partitioning (ISP) split and the size condition where the nTbW and nTbH are larger than 4 and lower than 16, he does not expressly teach about selecting the DST-7 transform type disregarding the intra-prediction mode used to reconstruct the block, albeit; 
The analogous art to Lim teaches about,
based on the ISP partitioning being performed (performing intra-sub-block partitioning i.e., (ISP) at least at Par.[0204] [1000]) and conditional to the current block size being between a lower bound of 4x4 and a higher bound of 16x16 (setting the condition to block size range Par.[0998], per Tables 20, Par.[1015], Table 21 below

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
), 
selecting a particular DST of the one or more DSTs as the selected transform type, wherein selecting the particular DST comprises (selecting a particular DSP transform type, from the multiple transform sets (MTS) by mts_idx selection index, Par.[0921], [1064]-[1065])
selecting the particular DST regardless of an intra prediction mode selected to predict the current video block, wherein the particular DST is a DST-7 (selecting from the multiple transform sets, Par.[0178],[0180],[0259] disregarding the intra prediction mode selected to predict the current video block, the DST-7 transform type,  Par.[0193], [0197]-[0200], [0207] step S2540 in  Fig.20 Par.[0316]-[0317] where the transformation for blocks and sub-blocks is applied regardless of the prediction mode, Par.[1022],[1040], [1058], [1098],[1100],[1123] per the sub-block size, [1122]) ; 
transforming, using the selected transform type, the current transform block to obtain a block of reconstructed residual data for the video block (inverse transform based on DST-7 step S2530 Fig.20, 21 Par.[0317]); and 
reconstructing, based on the reconstructed residual data for the video block, the video block reconstructing the block, step S2560 Fig.20, Par.[0317]). 
In an analogous art Kim teaches about the claimed matter by, selecting the particular DST regardless of an intra prediction mode selected to predict the current video block, wherein the particular DST is a DST-7  (applying DST-7 regardless the transform mode used on the current block, Abstract line,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,and “Background Art“ at [9]-[11], [122],[123] citing; 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
).
	The ordinary skilled in the art would have found obvious to consider the disclosure in Bross for selecting different transform sub-sets of DCT/DST and apply teachings in Lim deciding the current block size range of applying DST-7 transform
and where the art to Kim emphasizes the DST-7 transform is being applied regardless of the intra prediction mode used at the current block as claimed and to further be motivated by a lower computational resource by reducing the complexity in deriving the scanning direction, at Kim:Par.[0170], hence deeming the combination predictable in terms of the claimed matter.

Re Claim 2. (Original) Bross, Lim and  Kim disclose, the method of claim 1, 
Bross teaches, wherein the one or more DCTs include one or more of a DCT-1, a DCT-2, a DCT-3, a DCT-4, a DCT-5, a DCT-6, a DCT-7, and a DCT-8 (in Table 8-15 e.g., the value “0” indicates the using of DCT-2 transform and Sec.8.7.4.3, Pg.232-233).  

Re Claim 3. (Currently Amended) Bross, Lim and  Kim disclose, the method of claim 2, 
Bross teaches, wherein the one or more DSTs include one or more of a DST-1, a DST-2, a DST-3, a DST-4, a DST-5, a DST-6, [[a]] the DST- 7, and a DST-8 (in Table 8-15 e.g., the value “1” indicates the using of DST-7 transform, Pg.234-235).

Claim 4 (Canceled).  
Claim 5 (Canceled).  

  

Re Claim 6. (Currently amended) Bross, Lim and  Kim disclose, the method of claim [[5]] 1,  further comprising: 
Bross teaches, responsive to determining that the size of the current transform block does not satisfy the size threshold and that the current video block is partitioned using ISP (ISP at sec. 7.3.6.9 ) , selecting a particular DCT of the one or more DCTs as the selected transform type (using the DCT-2 transform if the size threshold condition is not met based on Table 8-15, value “0”).

Re Claim 7. (Original) Bross, Lim and  Kim disclose, the method of claim 6, 
Bross teaches, wherein selecting the particular DCT comprises selecting the DCT-2 responsive to determining that the size of the current transform block does not satisfy the size threshold and that the current video block is partitioned using ISP (the same rationale for the claim reciting similar matter by different syntax is applied according to claim 6 if threshold is not satisfied, Table 8-15, value “0”).  

Re Claim 8. (Canceled)

Re Claim 9. (Currently amended) Bross, Lim and  Kim disclose, the method of claim 1, 
Bross teaches, 

(the width and height of the current transform block is determined as e.g., 4x4, Sec.8.7.4.1 and Code at Table 7.3.6.9).  

Re Claim 10. (Original) Bross, Lim and  Kim disclose, the method of claim 9, 
Bross teaches, wherein selecting the transform type comprises selecting a transform type for horizontal use and selecting a transform type for vertical use, the method further comprising: 
selecting the DST-7 as the selected transform type for horizontal use responsive to determining that the width of the current transform block satisfies a width size threshold and that the current video block is partitioned using ISP (selects the DST-7 for the variable value of “1” when the width of the current transform block satisfies the threshold for blocks partitioned under ISP, per Table 8-15); and 
selecting the DST-7 as the selected transform type for vertical use responsive to determining that the height of the current transform block satisfies a height size threshold and that the current video block is partitioned using ISP (selects the DST-7 for the variable value of “1” when the height of the current transform block satisfies the threshold for blocks partitioned under ISP, per Table 8-15, and per mapped claim 1).  

Re Claim 11. (Original) Bross, Lim and  Kim disclose, the method of claim 10, 
Bross teaches, wherein the width threshold equals the height threshold (see Table 8-15 and deriving the width and height variables according to Eq.9-35 at Sec.9.5.4.2.6 highlighted below


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
).  

Claim 12 (Canceled).  

Re Claim 13. (Currently amended) Bross, Lim and  Kim disclose, the method of claim [[12]] 1,  
Bross teaches, wherein inferring the transform type for the current transform block comprises inferring the transform type for the current transform block responsive to determining that multiple transform selection (MTS) is enabled for the current video block (inferring the transform type is determined at the multiple transform selection, Mts variable implicit MtsEnabled  code is true e.g., equal to “1”, then deciding for the horizontal tsTypeHor and vertical tsTypeVer transform type of the current block, Sec.8.7.4.1, Pg.229-230).  

Re Claim 14. (Currently amended) Bross, Lim and  Kim disclose, the method of claim [[8]] 1, wherein whether the current video block is partitioned using ISP comprises: 
Bross teaches, determining, based on values of one or more syntax elements decoded from a video bitstream, whether the current video block is partitioned using ISP (at the time of determining the horizontal tsTypeHor and vertical tsTypeVer transform type of the current block, it is checked if the IntraSubPartitionSplitType is not equal to ISP_NO_SPLIT state, Sec.8.7.4.1, Pg.229).  

Re Claim 15. (Currently Amended) Bross, Lim and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 1, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 16. (Original) Bross, Lim and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 2, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 17. (Currently amended) Bross, Lim and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 3, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Claim 18 (Canceled).  
Claim 19 (Canceled).  

Re Claim 20. (Currently amended) Bross, Lim and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 6, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 21. (Original) Bross, Lim and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 7, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 22. (Canceled)

Re Claim 23. (Previously Presented) Bross, Lim and  Kim disclose, a device for coding video data, depending from claim 15 the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 9, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 24. (Original) Bross, Lim and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 10, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 25. (Original) Bross, Lim and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 11, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 26. (Canceled) 

Re Claim 27. (Currently amended) Bross, Lim and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 13, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

	Re Claim 28. (Currently Amended) Bross, Lim and  Kim disclose, a computer-readable storage medium storing instructions that, when executed, cause the one or more processors of a video coding device to perform each and every steps and in the same order as recited at claim 15, hence it is rejected under the same evidentiary premises mutatis mutandis.

	Re Claim 29. (Canceled) 

Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487


/DRAMOS KALAPODAS/